UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 001-36894 SOLAREDGE TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 20-5338862 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1 HaMada Street Herziliya Pituach 4673335, Israel (Address of principal executive offices, zip code) 972 (9) 957-6620 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x (Do not check if a smaller reporting company) Smaller Reporting Company o Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As ofMay 1, 2016, there were 40,730,849 shares of the registrant’s common stock, par value of $0.0001 per share, outstanding. SOLAREDGE TECHNOLOGIES, INC. FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2016 INDEX PART I. FINANCIAL INFORMATION 3 ITEM 1 Financial Statements 3 Consolidated Balance Sheets as of March 31, 2016 (unaudited) and June 30, 2015 F-2 Consolidated Statements of Operations for the three and nine months ended March 31, 2016 and, 2015 (unaudited) F-4 Consolidated Statements of Cash Flows for the three and nine months ended March 31, 2016 and 2015 (unaudited) F-6 Notes to Unaudited Consolidated Financial Statements F-8 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 14 ITEM 4 Controls and Procedures 15 PART II. OTHER INFORMATION 15 ITEM 1 Legal Proceedings 15 ITEM 1A Risk Factors 15 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 16 ITEM 3 Defaults upon Senior Securities 16 ITEM 4 Mine Safety Disclosures 16 ITEM 5 Other Information 16 ITEM 6 Exhibits 17 EXHIBIT INDEX 17 2 PART I. FINANCIAL INFORMATION ITEM 1FINANCIAL STATEMENTS SOLAREDGE TECHNOLOGIES, INC. AND ITS SUBSIDIARIES. INTERIM CONSOLIDATED FINANCIAL STATEMENTS AS OF MARCH 31, 2016 IN U.S. DOLLARS UNAUDITED INDEX Page Condensed Consolidated Balance Sheets as of March 31, 2016 (unaudited) and June 30, 2015 F- 2 - F - 3 Condensed Consolidated Statements of Operations for the Three and the Nine Months Ended March 31, 2016 and 2015 (unaudited) F - 4 Condensed Consolidated Statements of Comprehensive Income for the Three and the Nine Months Ended March 31, 2016 and 2015 (unaudited) F - 5 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended March 31, 2016 and 2015 (unaudited) F - 6 - F - 7 Notes to the Condensed Consolidated Financial Statements (unaudited) F - 8 - F - 28 3 SOLAREDGE TECHNOLOGIES, INC. AND ITS SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) U.S. dollars in thousands (except share and per share data) March 31, June 30, Unaudited ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Marketable Securities - Trade receivables, net Prepaid expenses and other accounts receivable Inventories Total current assets PROPERTY AND EQUIPMENT, NET LONG-TERM ASSETS: Long-term marketable securities - Long-term prepaid expenses and lease deposits Deferred tax assets, net - Intangible assets, net - Total assets $ $ The accompanying notes are an integral part of the consolidated financial statements. F - 2 SOLAREDGE TECHNOLOGIES, INC. AND ITS SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) U.S. dollars in thousands (except share and per share data) March 31, June 30, Unaudited LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Trade payables $ $ Employees and payroll accruals Warranty obligations Deferred revenues Accrued expenses and other accounts payable Total current liabilities LONG-TERM LIABILITIES Warranty obligations Deferred revenues Lease incentive obligation Total long-term liabilities COMMITMENTS AND CONTINGENT LIABILITIES STOCKHOLDERS’ EQUITY: Share capital Common stock of $0.0001 par value - Authorized: 125,000,000 shares as of March 31, 2016 (unaudited) and June 30, 2015; issued and outstanding: 40,684,496 and 39,297,539 shares as of March 31, 2016 (unaudited) and June 30, 2015, respectively. 4 4 Additional paid-in capital Accumulated other comprehensive income (loss) ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of the consolidated financial statements. F - 3 SOLAREDGE TECHNOLOGIES, INC. AND ITS SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) U.S. dollars in thousands (except share and per share data) Three months ended March 31, Nine months ended March 31, Unaudited Unaudited Revenues $ Cost of revenues Gross profit Operating expenses: Research and development, net Sales and marketing General and administrative Total operating expenses Operating income Financial income (expenses), net ) ) Income before taxes on income Taxes on income (tax benefit) ) Net income $ Net basic earnings per share of common stock $ Net diluted earnings per share of common stock $ Weighted average number of shares used in computing net basic earnings per share of common stock Weighted average number of shares used in computing net diluted earnings per share of common stock The accompanying notes are an integral part of the consolidated financial statements. F - 4 SOLAREDGE TECHNOLOGIES, INC. AND ITS SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) U.S. dollars in thousands Three months ended March 31, Nine months ended March 31, Unaudited Unaudited Net income $ Other comprehensive income (loss): Available-for-sale securities: Changes in unrealizedlosses, net of tax benefit 87 - 6 - Reclassification adjustmentsfor losses includedin net income 1 - 1 - Net change 88 - 7 - Cash flow hedges: Changes in unrealizedgains, net of tax expense - - Reclassification adjustmentsfor gains, net of tax expenseincluded in net income ) - ) - Net change - - Foreign currency translation adjustments, net ) Other comprehensive income (loss) ) ) Comprehensive income $ The accompanying notes are an integral part of the consolidated financial statements. F - 5 SOLAREDGE TECHNOLOGIES, INC. AND ITS SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) U.S. dollars in thousands Nine months ended March 31, Unaudited Cash flows provided by (used in) operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization of intangible assets 63 - Amortization of premiums on available-for-sale marketable securities - Stock-based compensation related to employees and non-employees consultants stock options Financial income, net related to term loan - ) Remeasurement of warrants to purchase preferred and common stock - Changes in assets and liabilities: Inventories ) ) Prepaid expenses and other accounts receivable ) Trade receivables, net ) ) Deferred tax assets, net ) - Trade payables ) Employees and payroll accruals Warranty obligations Deferred revenues Accrued expenses and other accounts payable Lease incentive obligation ) Net cash provided by (used in) operating activities ) Cash flows used in investing activities: Purchase of property and equipment ) ) Purchase of intangible assets ) - Decrease (increase) in restricted cash ) Decrease (increase) in short and long-term lease deposits 23 ) Purchases of available-for-sale marketable securities ) - Maturities of available-for-sale marketable securities - Net cash used in investing activities ) ) The accompanying notes are an integral part of the consolidated financial statements. F - 6 SOLAREDGE TECHNOLOGIES, INC. AND ITS SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Cont.) U.S. dollars in thousands Nine months ended March 31, Unaudited Cash flows from financing activities: Proceeds from short-term bank loans - Repayments of short term loan - ) Repayments of term loan - ) Proceeds from issuance of stock - Proceeds from IPO, net - Proceeds from exercise of employees and non-employees consultants stock options 46 Net cash provided by financing activities Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at the beginning of the period Erosion due to exchange rate differences ) ) Cash and cash equivalents at the end of the period $ $ Supplemental disclosure of non-cash financing activities: Issuance expenses not paid in cash - $ The accompanying notes are an integral part of the consolidated financial statements. F - 7 SOLAREDGE TECHNOLOGIES, INC. AND ITS SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) U.S. dollars in thousands (except share and per share data) NOTE 1:- GENERAL a. SolarEdge Technologies, Inc. (the “Company”) and its subsidiaries design, develop, and sell an intelligent inverter solution designed to maximize power generation at the individual photovoltaic (“PV”) module level while lowering the cost of energy produced by the solar PV system and providing comprehensive and advanced safety features. The Company’s products consist mainly of (i)power optimizers designed to maximize energy throughput from each and every module through constant tracking of Maximum Power Point individually per module, (ii)inverters which invert direct current (DC) from the PV module to alternating current (AC) and (iii)a related cloud-based monitoring platform, that collects and processes information from the power optimizers and inverters of a solar PV system to enable customers and system owners, as applicable, to monitor and manage the solar PV systems. The Company operates its business itself and through its wholly-owned subsidiaries: SolarEdge Technologies Ltd. in Israel; SolarEdge Technologies GmbH in Germany; SolarEdge Technologies (China) Co., Ltd in China; SolarEdge Technologies (Australia) PTY Ltd. in Australia; SolarEdge Technologies (Canada) Ltd. in Canada; SolarEdge Technologies (Holland) B.V. in the Netherlands; SolarEdge Technologies (UK) Ltd in United Kingdom; SolarEdge Technologies (Japan) Co., Ltd. in Japan, SolarEdge Technologies (France) SARL in France, SolarEdge Technologies Italy S.R.L. in Italy and SolarEdge Technologies (Bulgaria) Ltd. in Bulgaria (collectively, the “subsidiaries”). Except for SolarEdge Technologies Ltd in Israel, which carries out the research and development, management of manufacturing, global sales and support and management activities, the other subsidiaries are engaged solely in selling, marketing and support activities.The Company was incorporated in Delaware in August 2006 and began commercial sale of its products in January 2010. b. Recent accounting pronouncements: Inventory: In July 2015, the Financial Accounting Standards Board (“FASB”) issued “ASU 2015-11, Inventory (Topic 330), simplifying the Measurement of Inventory”, which changes the measurement principles for inventory from the lower of cost or market to the lower of cost and net realizable value. Net realizable value is defined as the “estimated selling prices in the ordinary course of business, less reasonably predictable costs of completion, disposal and transportation.” ASU 2015-11 eliminates the guidance that required entities to consider replacement cost or net realizable value less an approximately normal profit margin in the subsequent measurement of inventory when cost is determined on a first-in, first-out or average cost basis. The provisions of ASU 2015-11 are effective for public entities with fiscal years beginning after December 15, 2016, and interim periods within those fiscal years. Early adoption is permitted. The Company is in the process of evaluating the impact of ASU 2015-11 on its consolidated financial position, consolidated results of operations, and consolidated cash flows F - 8 SOLAREDGE TECHNOLOGIES, INC. AND ITS SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) U.S. dollars in thousands (except share and per share data) NOTE 1:- GENERAL (Cont.) Deferred Taxes: In November 2015, the FASB issued ASU 2015-17, Income Taxes (Topic 740) - Balance Sheet Classification of Deferred Taxes, which will require that the presentation of deferred tax liabilities and assets be classified as noncurrent in a classified statement of financial position. The amendments in this update are effective for financial statements issued for annual periods beginning after December 15, 2016, and interim periods within those annual periods. Earlier application is permitted for all entities as of the beginning of an interim or annual reporting period. The Company has adopted this guidance effective December 31, 2015. The adoption only impacted the presentation in its consolidated financial statements and related disclosure. No prior periods were retroactively adjusted. c. The significant accounting policies applied in the Company’s audited annual consolidated financial statements as of June30, 2015 are applied consistently in these financial statements. d. Basis of Presentation: The accompanying unaudited consolidated interim financial statements have been prepared in accordance with Article 10 of Regulation S-X, “Interim Financial Statements” and the rules and regulations for Form 10-Q of the Securities and Exchange Commission (the “SEC”). Pursuant to those rules and regulations, the Company has condensed or omitted certain information and footnote disclosure it normally includes in its annual consolidated financial statements prepared in accordance with U.S. generally accepted accounting principles (“U.S. GAAP”). In management’s opinion, the Company has made all adjustments (consisting only of normal, recurring adjustments, except as otherwise indicated) necessary to fairly present its consolidated financial position, results of operations and cash flows. The Company’s interim period operating results do not necessarily indicate the results that may be expected for any other interim period or for the full fiscal year. These financial statements and accompanying notes should be read in conjunction with the 2015 consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for its fiscal year ended June 30, 2015 filed with the SEC on August 20, 2015 (the “2015 Form 10-K”). There have been no changes in the significant accounting policies from those that were disclosed in the audited consolidated financial statements for the fiscal year ended June 30, 2015 included in the 2015 Form 10-K. e. The Company depends on two contract manufacturers and several limited or single source component suppliers. Reliance on these vendors makes the Company vulnerable to possible capacity constraints and reduced control over component availability, delivery schedules, manufacturing yields and costs. Two vendors collectively account for 72% (unaudited) and 79% of the Company’s total trade payables as of March 31, 2016 (unaudited) and June 30, 2015, respectively. F - 9 SOLAREDGE TECHNOLOGIES, INC. AND ITS SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) U.S. dollars in thousands (except share and per share data) NOTE 1:- GENERAL (Cont.) f. Marketable Securities: Marketable securities consist of corporate and governmental bonds. The Company determines the appropriate classification of marketable securities at the time of purchase and re-evaluates such designation at each balance sheet date. In accordance with FASB ASC No. 320 “Investments- Debt and Equity Securities”, the Company classifies marketable securities as available-for-sale. Available-for-sale securities are stated at fair value, with unrealized gains and losses reported in accumulated other comprehensive income (loss), a separate component of stockholders’ equity, net of taxes. Realized gains and losses on sales of marketable securities, as determined on a specific identification basis, are included in financial income (expenses), net. The amortized cost of marketable securities is adjusted for amortization of premium and accretion of discount to maturity, both of which, together with interest, are included in financial income (expenses), net. The Company classifies its marketable debt securities as either short-term or long-term based on each instrument’s underlying contractual maturity date. Marketable debt securities with maturities of 12 months or less are classified as short-term and marketable debt securities with maturities greater than 12 months are classified as long-term. The Company recognizes an impairment charge when a decline in the fair value of its investments in debt securities below the cost basis of such securities is judged to be other-than-temporary. Factors considered in making such a determination include the duration and severity of the impairment, the reason for the decline in value, the potential recovery period and the Company’s intent to sell, including whether it is more likely than not that the Company will be required to sell the investment before recovery of cost basis. If the Company does not intend to sell the security or it is not more likely than not that it will be required to sell the security before it recovers in value, the Company must estimate the net present value of cash flows expected to be collected. If the amortized cost exceeds the net present value of cash flows, such excess is considered a credit loss and an other-than-temporary impairment has occurred.For securities that are deemed other-than-temporarily impaired (“OTTI”), the amount of impairment is recognized in the statement of operations and is limited to the amount related to credit losses, while impairment related to other factors is recognized in other comprehensive income (loss). The Company did not recognize OTTI on its marketable securities during the nine months ended on March 31, 2016. g. Derivative financial instruments: The Company accounts for derivatives and hedging based on ASC 815 (“Derivatives and Hedging”). ASC 815 requires the Company to recognize all derivatives on the balance sheet at fair value. The accounting for changes in the fair value (i.e., gains or losses) of a derivative instrument depends on whether it has been designated and qualifies as part of a hedging relationship and further, on the type of hedging relationship. F - 10 SOLAREDGE TECHNOLOGIES, INC. AND ITS SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) U.S. dollars in thousands (except share and per share data) NOTE 1:- GENERAL (Cont.) To protect against the increase in value of forecasted foreign currency cash flows resulting from salary and lease payments of its Israeli facilities denominated in the Israeli currency, the New Israeli Shekel (“NIS”), during the three and nine months ended March 31, 2016, the Company instituted a foreign currency cash flow hedging program. The Company hedges portions of the anticipated payroll and lease payments denominated in NIS for a period of one to twelve months with hedging contracts. Accordingly, when the dollar strengthens against the foreign currencies, the decline in present value of future foreign currency expenses is offset by losses in the fair value of the hedging contracts. Conversely, when the dollar weakens, the increase in the present value of future foreign currency cash flows is offset by gains in the fair value of the hedging contracts. These hedging contracts are designated as cash flow hedges, as defined by ASC 815 and are all effective hedges of these expenses. In accordance with ASC815, for derivative instruments that are designated and qualify as a cash flow hedge (i.e. hedging the exposure to variability in expected future cash flows that is attributable to a particular risk), the effective portion of the gain or loss on the derivative instrument is reported as a component of other comprehensive income and reclassified into earnings in the same period or periods during which the hedged transaction affects earnings. Any gain or loss on a derivative instrument in excess of the cumulative change in the present value of future cash flows of the hedged item is recognized in current earnings during the period of change. In addition to the above mentioned cash flow hedges transactions, the Company also entered into derivative instrument arrangements to hedge the Company’s exposure to currencies other than the U.S. dollar. These derivative instruments are not designated as cash flows hedges, as defined by ASC 815, and therefore all gains and losses, resulting from fair value remeasurement, were recorded immediately in the statement of operations, as financial income (expenses). As of March 31, 2016, the Company entered into forward contracts and put and call options to sell U.S. dollars and Euros in the amount of $19,547 and €2,500,000, respectively. These hedging contracts do not contain any credit-risk-related contingency features. See Note 6 for information on the fair value of these hedging contracts. The fair value of derivative assets and derivative liabilities as of March 31, 2016 was $854 and $5, respectively which was recorded in other accounts receivable and prepaid expenses in the consolidated balance sheets. The amount recorded as gain in the cost of revenues expenses under the consolidated statements of operations for the three and the nine months ended March 31, 2016 (unaudited) resulted from the above referenced hedging transactions was $8. F - 11 SOLAREDGE TECHNOLOGIES, INC. AND ITS SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) U.S. dollars in thousands (except share and per share data) NOTE 1:- GENERAL (Cont.) The amount recorded as gain in the research and development, net expenses under the consolidated statements of operations for the three and the nine months ended March 31, 2016 (unaudited) resulted from the above referenced hedging transactions was $18. The amount recorded as gain in the sales and marketing expenses under the consolidated statements of operations for the three and the nine months ended March 31, 2016 (unaudited) resulted from the above referenced hedging transactions was $11. The amount recorded as gain in the general and administrative expenses under the consolidated statements of operations for the three and the nine months ended March 31, 2016 (unaudited) resulted from the above referenced hedging transactions was $3 and $6, respectively. The fair value of the outstanding derivative instruments as of March 31, 2016 (unaudited) and June 30, 2015 is summarized below: Fair Value of Derivative Instruments Balance Sheet Location As of March 31, 2016 (unaudited) As of June 30, 2015 Derivative Assets Foreign exchange forward contracts and put and call options Prepaid expenses and other accounts receivable (*) Total (*) Estimated to be reclassified into earnings until December 31, 2016. F - 12 SOLAREDGE TECHNOLOGIES, INC. AND ITS SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) U.S. dollars in thousands (except share and per share data) NOTE 1:- GENERAL (Cont.) The effect of derivative instruments in cash flow hedging transactions on income and other comprehensive income (“OCI”) for the three and the nine months ended March 31, 2016 and 2015 is summarized below: Gains on Derivatives Recognized in OCI Gains on Derivatives Recognized in OCI for the three months ended for the nine months ended March 31, March 31, (unaudited) (unaudited) Foreign exchange forward contracts and put and call options - - Gains Reclassified from OCI into Income Gains Reclassified from OCI into Income for the three months ended for the nine months ended March 31, March 31, (unaudited) (unaudited) Foreign exchange forward contracts and put and call options 33 - 35 - h. Intangible assets: On March 9, 2015, the Company and Beacon Power LLC, a Delaware limited liability company (“Beacon”) entered into a patent purchase agreement under which the Company agreed to purchase all rights in the patents. In July 2015, the Company completed the purchase of the patents for $800. The patents are stated at cost, net of accumulated amortization. Amortization is calculated by the straight-line method over 10 years, which represents the estimated useful lives of the patents. Amortization expenses for the three and the nine months ended March 31, 2016 (unaudited) were $21 and $63, respectively. F - 13 SOLAREDGE TECHNOLOGIES, INC. AND ITS SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) U.S. dollars in thousands (except share and per share data) NOTE 1:- GENERAL (Cont.) i. Accumulated other comprehensive income (loss): The following table summarizes the changes in accumulated balances of other comprehensive income (loss), net of taxes, for the three months ended March 31, 2016 (unaudited): Unrealized gains (losses) on available-for-sale marketable securities Unrealized gains (losses) on cash flow hedges Unrealized gains (losses) on foreign currency translation Total Beginning balance ) 75 ) ) Other comprehensive income (loss) before reclassifications 87 ) Losses (gains) reclassified from accumulated other comprehensive income (loss) 1 ) - ) Net current period other comprehensive income (loss) 88 ) Ending balance 7 ) The following table summarizes the changes in accumulated balances of other comprehensive loss, net of taxes, for the nine months ended March 31, 2016 (unaudited): Unrealized gains (losses) on available-for-sale marketable securities Unrealized gains (losses) on cash flow hedges Unrealized gains (losses) on foreign currency translation Total Beginning balance - - ) ) Other comprehensive income (loss) before reclassifications 6 ) Losses (gains) reclassified from accumulated other comprehensive income (loss) 1 ) - ) Net current period other comprehensive income (loss) 7 ) Ending balance 7 ) F - 14 SOLAREDGE TECHNOLOGIES, INC. AND ITS SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) U.S. dollars in thousands (except share and per share data) NOTE 2:- MARKETABLE SECURITIES The following is a summary of available-for-sale marketable securities at March 31, 2016 (unaudited): Amortized cost Gross unrealized gains Gross unrealized losses Fair value Corporate bonds $ $
